DETAILED ACTION
Status of this application
1. 	This communication is a first office action Non-Final Rejection on the merits in response to the filing of the application on 11/20/2018. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 3, 6,7,8,11,12 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Suh, WIPO Document (WO 2013/094797 A1) (An English translation has been provided).
	Regarding claim 1, Suh, WIPO Document (WO 2013/094797 A1) discloses 
a busbar power supply apparatus (200) (see Figs 1-6) comprising: 
at least one DC interface (see the DC interface connection at the DC busbars 250); 

at a rear side of said housing an AC interface (230) with electrical contacts (233) configured to establish an electrical connection with AC busbars (231) of a busbar system to receive AC mains voltages converted by an integrated AC/DC power conversion unit (200a, see AC/DC rectifiers Figs 4-7) into a DC power supply voltage applied to said at least one DC interface (see the DC interface connection 254 at the DC busbars 250) (see Figs 1-6).
	In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus 
	Regarding claim 3, Suh, WIPO Document (WO 2013/094797 A1) discloses the busbar power supply apparatus according to claim 1 wherein the electrical contacts (233) of said AC interface (230) are configured to be inserted into matching contact slots of a busbar adapter mounted on the AC busbars to establish the electrical connection with the AC busbars of said busbar power supply apparatus by said busbar adapter (see Figs 2-3 disclosing plural AC busbars connected via matching contacts in base frame 210 via horizontal members).
	Regarding claim 6, Suh, WIPO Document (WO 2013/094797 A1) discloses the busbar power supply apparatus according to claim 1 wherein the electrical contacts (233) are configured to establish electrical contact with the AC busbars (230) of said busbar system (200) formed by parallel busbars extending in a horizontal (231) or a vertical direction (232) (see Figs 2-3 disclosing parallel busbar connecting plural converter units, spec. page 3, lines 105-117).
	Regarding claim 7, Suh, WIPO Document (WO 2013/094797 A1) discloses the busbar power supply apparatus according to claim 1 wherein the DC interface (254) of said busbar power supply apparatus is configured to be connectable with further DC interfaces (plural 254) of other busbar power supply apparatuses in parallel to increase the DC output current and/or in series to increase the DC output voltage (see electrical interconnections in Figs 4-7, spec. page 5, line 205 to page 6, line 208).
	Regarding claim 8, Suh, WIPO Document (WO 2013/094797 A1) discloses the busbar power supply apparatus according to claim 1 wherein the housing of said busbar 
	Regarding claim 11, Suh, WIPO Document (WO 2013/094797 A1) discloses the busbar power supply apparatus according to claim 1 wherein the AC/DC power conversion unit (AC/DC rectifiers) is configured to separate galvanically its AC input from its DC output (see Figs 4-7 disclosing the physical structure of the multiples AC/DC rectifiers separating AC input from DC output).
	Regarding claim 12, Suh, WIPO Document (WO 2013/094797 A1) discloses the busbar power supply apparatus according to claim 1 wherein the AC interface (230) is configured to establish an electrical connection with at least two busbars of said busbar system to receive at least one AC mains voltage (see Figs 4-7 disclosing the plural AC busbars, Figs 2-6, spec. page 5, lines 199-204).
	Regarding claim 15, Suh, WIPO Document (WO 2013/094797 A1) discloses an automation system (see Figs 1-7) comprising power-consuming electrical devices (inductor or circuit breakers, not shown, spec. page 2, lines 136-138) each receiving a DC power supply from a DC interface (see the DC interface connection 254 at the DC busbars 250) of a busbar power supply apparatus (200a) comprising at a rear side of its 
	In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suh, WIPO Document (WO 2013/094797 A1) (An English translation has been provided) in view of Lenker et al US PG-Pub (2018/0048303 A1).
	Regarding claim 4, Suh, WIPO Document (WO 2013/094797 A1) discloses the
busbar power supply apparatus according to claim 1;
	Suh, WIPO Document (WO 2013/094797 A1) does not clearly discloses wherein the AC interface is connected to internal fuses integrated in the housing of said busbar power supply apparatus.
	However, Lenker et al is an analogous art pertinent to the problem to be solved in this application in which discloses a switching device for operating at least one load (see Figs 1-6b) and further discloses wherein the AC interface (3, 3-1,3-2,3-3) is connected to internal fuses (F1-F3) integrated in the housing (16) of said busbar power 
	Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Suh, WIPO Document (WO 2013/094797 A1) with the teaching of Lenker et al by including wherein the AC interface is connected to internal fuses integrated in the housing of said busbar power supply apparatus in order to provide short circuit protection to the switching device (Lenker et al, par. [0066]).
8.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suh, WIPO Document (WO 2013/094797 A1) (An English translation has been provided) in view of Bernecker et al US Patent (5,508,886).
	Regarding claim 13, Suh, WIPO Document (WO 2013/094797 A1) discloses the busbar power supply apparatus according to claim 1;
	Suh, WIPO Document (WO 2013/094797 A1) does not clearly discloses wherein the AC interface of the busbar power supply apparatus is further configured to establish an electrical connection with a profile rail adapter mounted on a profile rail and having at a front side electrical contacts to receive AC mains voltages supplied by said profile rail adapter to the electrical contacts of the AC interface;
	However, Bernecker et al is an analogous art pertinent to the problem to be solved in this application in which discloses an electrical system consisting of individual subassemblies (see Figs 1-9) and further discloses wherein the AC interface of the busbar power supply apparatus is further configured to establish an electrical connection with a profile rail adapter mounted on a profile rail (5) and having at a front 
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Suh, WIPO Document (WO 2013/094797 A1) with the teaching of Bernecker et al by including wherein the AC interface of the busbar power supply apparatus is further configured to establish an electrical connection with a profile rail adapter mounted on a profile rail and having at a front side electrical contacts to receive AC mains voltages supplied by said profile rail adapter to the electrical contacts of the AC interface in order to provide the benefit of hanging in and hanging out can easily be effected and the pivoted catches in an intermediate position can engage the associated rail flange at its top to hold the rear wall element on the rail but still permit the rear wall element to be displaced on the rail before the rear wall element is finally locked in the desired final position in that the pivoted catch is tightened (Bernecker et al, column 3, lines 44-60).
	Regarding claim 14, Suh, WIPO Document (WO 2013/094797 A1) discloses the busbar power supply apparatus according to claim 1;
	Suh, WIPO Document (WO 2013/094797 A1) does not clearly discloses wherein the AC interface comprises protection ribs to protect the electrical contacts of the AC interface and to provide mechanical support of the busbar power supply apparatus.
	However, Bernecker et al is an analogous art pertinent to the problem to be solved in this application in which discloses an electrical system consisting of individual subassemblies (see Figs 1-9) and further discloses wherein the AC interface comprises 
	Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Suh, WIPO Document (WO 2013/094797 A1) with the teaching of Bernecker et al by including wherein the AC interface comprises protection ribs to protect the electrical contacts of the AC interface and to provide mechanical support of the busbar power supply apparatus in order to provide the benefit of retaining built-in elements so that the individual sub-assemblies can be extended in that the elements forming them are fitted together and inserted.
9.	Claims 2,5,9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suh, WIPO Document (WO 2013/094797 A1) (An English translation has been provided) in view of Wei et al US PG-Pub (2015/0098257 A1).
	Regarding claim 2, Suh, WIPO Document (WO 2013/094797 A1) discloses the busbar power supply apparatus according to claim 1;
	Suh, WIPO Document (WO 2013/094797 A1) does not clearly discloses wherein the electrical contacts of said AC interface are, configured to be guided through guide openings of a touch-safe protection cover including the AC busbars and to be inserted into matching contact slots within the AC busbars to establish the electric connection with the AC busbars; or configured to be attached to massive AC busbars not having contact slots;
	However, Wei et al is an analogous art pertinent to the problem to be solved in this application in which discloses wherein the electrical contacts of said AC interface or configured to be attached to massive AC busbars not having contact slots (see par. [0031] disclosing 
“As seen in FIG. 4, the module 2 includes three AC connections 16, such as busbars or other electrical connections by which external AC cabling can be connected to the module 2.”);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Suh, WIPO Document (WO 2013/094797 A1) with the teaching of Wei et al et al by including wherein the electrical contacts of said AC interface are, configured to be guided through guide openings of a touch-safe protection cover including the AC busbars and to be inserted into matching contact slots within the AC busbars to establish the electric connection with the AC busbars; or configured to be attached to massive AC busbars not having contact slots in order to provide the benefit of distributing electricity with greater ease and flexibility than some other more permanent forms of installation and distribution, also it provides reduces facility costs and faster installation. 
	Regarding claim 5, Suh, WIPO Document (WO 2013/094797 A1) discloses the
busbar power supply apparatus according to claim 1;
	Suh, WIPO Document (WO 2013/094797 A1) does not clearly discloses further comprising: 
- a circuit having an input filter unit adapted to filter the AC mains voltages received via the AC interface of said busbar power supply apparatus, 

- an inrush current limiter unit, 
- a power factor correction unit to provide a power factor correction connected to an input of the AC/DC power conversion unit of said busbar power supply apparatus and - an output filter unit being provided between an output of the AC/DC power conversion unit and the DC interface of said busbar power supply apparatus;
However, Wei et al is an analogous art pertinent to the problem to be solved in this application in which discloses a multifunction power converter with option for integrated magnetics (see Figs 1-23) and further discloses:
- a circuit having an input filter unit (46) adapted to filter the AC mains voltages received via the AC interface of said busbar power supply apparatus (16,18) (see busbars in Figs 4 and 5; par. [0031]), 
- a rectifier unit (2,20) adapted to rectify the filtered AC mains voltages (see Fig 4-5, par. [0031]), 
- an inrush current limiter unit (44) (par. [0037]), 
- a power factor correction unit (PFC in rectifier module 2, par. [0035],[0038]) to provide a power factor correction connected to an input of the AC/DC power conversion unit (20) of said busbar power supply apparatus and 
- an output filter unit (30) being provided between an output of the AC/DC power conversion unit and the DC interface of said busbar power supply apparatus (see Figs 1-12; par. [0004], [0010],[0038]);

- a circuit having an input filter unit adapted to filter the AC mains voltages received via the AC interface of said busbar power supply apparatus, 
- a rectifier unit adapted to rectify the filtered AC mains voltages, 
- an inrush current limiter unit, 
- a power factor correction unit to provide a power factor correction connected to an input of the AC/DC power conversion unit of said busbar power supply apparatus and - an output filter unit being provided between an output of the AC/DC power conversion unit and the DC interface of said busbar power supply apparatus in order to provide the benefit of power conversion systems and apparatus in which a power converter module includes switching circuitry and integrated magnetics or filter circuits to facilitate construction of a wide variety of application-specific power conversion systems, while facilitating ease of manufacturing using common components and controlling costs. Moreover, the illustrated power conversion module apparatus may include integral cooling fans or blowers to facilitate cooling of filter inductors to further reduce the cost, complexity, and space of the end power conversion system (Wei et al, par. [0002]).
	Regarding claim 9, Suh, WIPO Document (WO 2013/094797 A1) discloses the busbar power supply apparatus according to claim 1;
	Suh, WIPO Document (WO 2013/094797 A1) does not clearly discloses further comprising a communication unit to provide communication signalling via DC and/or with an external controller of said busbar system;
However, Wei et al is an analogous art pertinent to the problem to be solved in this application in which discloses a multifunction power converter with option for integrated magnetics (see Figs 1-23) and further discloses a communication unit (PLIB 26) to provide communication signalling via DC communication busbars of the busbar system with other busbar power supply apparatuses of said busbar system and/or with an external controller (external controller or network, par. [0032]) of said busbar system (see Figs 1-4; and TX/RX in par. [0032], [0035]);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Suh, WIPO Document (WO 2013/094797 A1) with the teaching of Wei et al et al by including a communication unit to provide communication signalling via DC communication busbars of the busbar system with other busbar power supply apparatuses of said busbar system and/or with an external controller of said busbar system in order to provide the benefit receiving one or more setpoints or desired operating conditions as signals and/or values from an external control component, such as a hierarchical distributed control element and/or external network (Wei et al, par. [0035]).
	Regarding claim 10, Suh, WIPO Document (WO 2013/094797 A1) in view of Wei et al discloses the busbar power supply apparatus according to claim 9, 
Wei et al further discloses wherein the communication signals carried via the DC communication busbars comprise commands to adjust the DC power supply voltage and/or to switch on/off the busbar power supply apparatus (see Figs 4-5; par. [0032], [0035] in which the PIB 24 and PLIB 26 communicates isolation circuitry signals and regulation internal used power levels).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Suh, WIPO Document (WO 2013/094797 A1) with the teaching of Wei et al et al by including wherein the communication signals carried via the DC communication busbars comprise commands to adjust the DC power supply voltage output at the DC interface of the busbar power supply apparatus and/or to switch on/off the busbar power supply apparatus in order to provide the benefit receiving one or more setpoints or desired operating conditions as signals and/or values from an external control component, such as a hierarchical distributed control element and/or external network (Wei et al, par. [0035]).
Examiner Note
10.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836